Appeal from a judgment of the Supreme Court, Erie County (Russell E Buscaglia, A.J.), rendered January 4, 2005. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of robbery in the first degree (Penal Law § 160.15 [4]). Contrary to the contention of defendant, his waiver of the right to appeal was knowingly, voluntarily and intelligently entered (see generally People v Callahan, 80 NY2d 273, 280 [1992]). The valid waiver by defendant of the right to appeal encompasses his contentions concerning the denial of his request for youthful offender status (see People v Scott, 31 AD3d 1190, 1191 [2006]; People v Dorman, 5 AD 3d 1094 [2004], lv denied 2 NY3d 798 [2004]) and the severity of the sentence (see *1194People v Lopez, 6 NY3d 248, 255 [2006]; People v Hidalgo, 91 NY2d 733, 737 [1998]). In any event, those contentions are without merit. Although defendant met the eligibility requirements for youthful offender status, Supreme Court carefully considered the request to be considered a youthful offender and stated the reasons for its denial (see generally People v Smith, 286 AD2d 878 [2001], lv denied 98 NY2d 641 [2002]). We conclude that the court did not abuse its discretion in denying defendant’s request for youthful offender status (see People v Ariola, 15 AD3d 882, 883 [2005], lv dismissed 5 NY3d 758 [2005]). We further conclude that the sentence is not unduly harsh or severe. Present—Martoche, J.P, Smith, Centra and Green, JJ.